Citation Nr: 1046034	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO. 04-35 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable initial rating for mitral 
regurgitation with murmur (heart disability).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1962 to October 
1966.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon. The Veteran attended a 
hearing before the undersigned in March 2009. The appeal was 
remanded for additional development in October 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran was granted a noncompensable 
rating, under 38 C.F.R. § 4.104, Diagnostic Code 7000. Under 
Diagnostic Code 7000 a 10 percent disability rating is warranted 
if workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.

A 30 percent disability rating is warranted if workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.

A 60 percent disability rating is warranted if more than one 
episode of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection fraction of 30 to 
50 percent.

A 100 percent disability rating is warranted during active 
infection with valvular heart damage and for three months 
following cessation of therapy for active infection; thereafter, 
with valvular heart disease (documented by findings on physical 
examination and either echocardiogram, Doppler echocardiogram, 
or; cardiac catheterization) resulting in: chronic congestive 
heart failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent. 
Note (1) Evaluate cor pulmonale, which is a form of secondary 
heart disease, as part of the pulmonary condition that causes it. 
Note (2) One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the level 
of activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope may be 
used.

The Veteran attended a VA examination in May 2010. While the 
examination noted the Veteran's ejection fraction and current 
symptoms, it failed to describe his workload in METs. In a 
statement dated October 2010, the Veteran himself reported that 
he had never undergone a stress test that measured METs. Once VA 
has provided a VA examination, it is required to provide an 
adequate one, regardless of whether it was legally obligated to 
provide an examination in the first place. Barr v. Nicholson, 21 
Vet. App. 303 (2007). If a VA examination is inadequate, the 
Board must remand the case. A medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two. See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007). The most recent examination failed 
to include a stress test which measured workload in METs.  This 
information is essential to assign an accurate disability rating, 
and regrettably, a new examination is required.



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to 
determine the current severity of the heart 
disability. The entire claims file must be made 
available to the VA examiner. Pertinent 
documents should be reviewed, including VA and 
private treatments records, and the statements 
of the Veteran. The examiner should conduct a 
complete history and physical, assign all 
current diagnoses related to the heart 
disability, and describe the symptoms and 
severity of the disability in detail. The 
examiner should specifically describe the 
Veteran's workload in METs and the resulting 
symptoms, and list the Veteran's ejection 
fraction, and provide information that addresses 
whether chronic congestive heart failure exists.

All necessary diagnostic testing should be 
conducted and commented upon by the examiner. 
All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

2. After completing the above action, the claim 
should be readjudicated. If the claim remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative. After the Veteran and his 
representative have had an adequate opportunity 
to respond, the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


